Citation Nr: 1027229	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-03 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Oakland, 
California Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the issues on appeal.  

The Veteran testified at a videoconference hearing before the 
Undersigned in February 2010.  A transcript of that hearing is of 
record and associated with the claims folder.  


FINDINGS OF FACT

1.  Service connection for defective hearing was denied by rating 
decision of January 1976.  The Veteran did not timely appeal the 
decision within one year of notice of the denial.  

2.  Evidence received subsequent to the January 1976 rating 
decision raises a reasonable possibility of substantiating the 
claim of service connection of bilateral hearing loss.  

3.  The Veteran's bilateral hearing loss disability is causally 
or etiologically related to his military service.

4.  The Veteran's tinnitus is causally or etiologically related 
to his military service.


CONCLUSIONS OF LAW

1.  The January 1976 RO decision which denied service connection 
for defective hearing (bilateral hearing loss), is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b) 
(2009).  

2. Evidence submitted subsequent to the January 1976 denial of 
service connection for defective hearing (bilateral hearing loss) 
is new and material, and the requirements to reopen a claim of 
entitlement to service connection for bilateral hearing loss have 
been met. 38 U.S.C.A. §§ 5107, 5108 (West 2002);  38 C.F.R. §§ 
3.156(a), 20.1103 (2009).  

3.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's bilateral hearing loss disability was incurred in 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).

4.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) what the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice should also apprise the claimant of the criteria for 
assigning disability ratings and for award of an effective date. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the full grant of benefits sought on appeal in this 
decision, no further notification or assistance is necessary to 
develop facts pertinent to the Veteran's claims.  To the extent 
that the Veteran may not have been provided with appropriate 
notice with respect to his claims, any such error would clearly 
be harmless as his claims are being granted for reasons explained 
in greater detail below and the agency of original jurisdiction 
(AOJ) will remedy any defect when effectuating the award of 
benefits.

New and Material Evidence 

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When an appellant seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluate the merits of the appellant's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  

The question of whether a claimant has submitted new and material 
evidence to reopen a claim and the question of whether upon such 
reopening, a claimant is entitled to VA benefits, are questions 
relating to a single 'matter' for purposes of the Board's 
jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional 
responsibility to consider whether a claim should be reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material, 
the credibility of the evidence is generally presumed.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  

The Veteran's original claim for service connection for defective 
hearing (now characterized as bilateral hearing loss) was denied 
in a January 1976 rating decision.  The RO determined, in 
pertinent part, that the Veteran did not have hearing loss shown 
by the evidence of record.  He did not appeal the January 1976 
decision and it became final.

The Veteran's most recently filed to reopen the claim for service 
connection for bilateral hearing loss in May 2007.  The claim was 
denied in a November 2007 rating decision.  The RO determined 
that the evidence presented to reopen the claim was not new and 
material to reopen the claim for service connection for bilateral 
hearing loss.  He continued to argue that he had hearing loss as 
a result of active service.  

Evidence received since the January 1976 denial of service 
connection for defective hearing loss (now characterized as 
bilateral hearing loss) includes VA outpatient treatment records, 
private treatment records, a May 2007 VA audiology examination 
report, December 2008 VA audiology examination report, and 
February 2010 videoconference hearing testimony.  

Turning first to the VA outpatient treatment records, the Board 
notes that the VA outpatient treatment records from 2007 show 
treatment unrelated to the Veteran's hearing loss and also 
records for the fitting of his hearing aids.  This evidence is 
new in that it is not evidence that was previously of record. 
However, it is not material as some of the evidence does not 
relate to hearing loss.  The other outpatient treatment record of 
July and August 2007, relates the Veteran's hearing loss, but is 
related to providing the Veteran hearing aids, but not to the 
origin of the Veteran's claimed bilateral hearing loss.  It does 
not relate his hearing loss to originating in service, or caused 
by service.  This evidence does not raise a reasonable 
possibility of substantiating the claim.  

Next, private medical records from Irving Medical Center were 
associate with the claims folder.  These records were unrelated 
to the Veteran's hearing loss. These records do not raise a 
reasonable possibility of substantiating the claim.  Therefore, 
they are not new and material.  

VA audiology examination of May 2007, is not new and material 
evidence to reopen the Veteran's claim for service connection for 
bilateral hearing loss.  This audiology examination was halted 
due to impacted cerumen in the left ear.  There was no discussion 
in the medical evidence regarding the origin of the Veteran's 
hearing loss other than history provided by the Veteran.  Lay 
statements are not sufficient to reopen the claim for new and 
material evidence.  Since there were no findings due to halting 
the examination, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore,  this 
examination is not new and material.  

A June 2007 office visit with the Veteran's private primary care 
physician, G.S.T., MD is not new and material to reopen the 
claim.  This office visit was made for complaints of congested 
ears and to irrigate his ears because of impacted cerumen.  This 
report was new as it has never been of record before.  However, 
it is not material.  It is evidence of the Veteran's ears need 
for cleaning, but does not relate to the origin of his hearing 
loss.  Therefore, this examination is not new and material.  

A May 2008 VA audiology examination was also of record.  This 
examination report is not new and material evidence to reopen the 
Veteran's claim for service connection for bilateral hearing 
loss.  This audiology examination report indicated in pertinent 
part, that it was the examiner's opinion that because the 
Veteran's hearing was considered normal at the time of his 
separation from service, it was not due to his active duty 
service.  This report was new and has not been of record before.  
It is not material to reopen the claim because the findings of 
this examination report are contrary to findings supportive of a 
claim for service connection for bilateral hearing loss.  
Therefore, this report is not new and material evidence to reopen 
the claim for service connection for bilateral hearing loss.  

The Veteran also provided videoconference Board hearing testimony 
in February 2010.  That testimony indicated in pertinent part, 
that while in service, he was exposed to acoustic trauma during 
service and he had not been exposed to acoustic trauma at any 
other time.  The Board has considered the Veteran's 
videoconference hearing testimony.  This evidence is essentially 
duplicative of his contentions presented all along.  Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision maker 
at time of prior final disallowance of the claim is not new 
evidence).  His hearing testimony is essentially a lay statement 
and as previously stated, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  As 
such, the evidence is not new and material.

Finally, in March 2010, the Veteran submitted a medical statement 
from his private primary care physician, Dr. G.S.T.  Dr. G.S.T.'s 
statement indicated, in pertinent part, that the Veteran was an 
Army heavy weapons infantryman and mortar man.  The Veteran was 
involved in daily bombing activities that according to the 
physician, probably contributed to his hearing loss and tinnitus.  
It was Dr. G.S.T.'s medical opinion that the Veteran's hearing 
loss was a result of his Army duties , and specifically the noise 
from mortars.  The private medical opinion is new, because it was 
not previously of record.  The evidence is also material as it 
relates to an unestablished fact, the origin of the Veteran's 
bilateral hearing loss, and this is necessary to substantiate the 
claim.  This evidence, indicating that his hearing loss was 
secondary to loud noise exposure during active duty, raises a 
reasonable possibility of substantiating the claim.  

Because the Veteran has presented both new and material evidence, 
the claim is reopened.  Having reopened the claim, the Board 
finds the claims reopened and the issues of service connection 
for bilateral hearing loss and tinnitus are addressed on the 
merits.  

Service connection

Legal criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and sensorineural hearing loss, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in, 
or aggravated by, such service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 
(2009).

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to 
combat veterans, "[VA] shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have been 
incurred in or aggravated by such service  satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions and hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve every 
reasonable doubt in favor of the veteran.   Service-connection of 
such injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2009).

However, the Court has further held that 38 U.S.C.A. § 1154(b) 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that 
the 38 U.S.C.A. § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to questions 
of whether the veteran has a current disability or whether there 
was a nexus between the in-service event and the current 
disability.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Analysis

The Veteran asserts that service connection is warranted for 
bilateral hearing loss and tinnitus.   In order to establish 
service connection on a nonpresumptive direct-incurrence basis, 
the Veteran must provide evidence of a current disability, an in-
service injury or disease, and a nexus between the current 
disability and an in-service injury or disease.  

With respect to a current disability, the record establishes that 
bilateral hearing loss "disability" for VA purposes, per 38 
C.F.R. § 3.385, on VA audiological evaluation in May 2008.  
Hickson element (1) has therefore been met.

As to Hickson element (2), service treatment records showed that 
the Veteran had normal hearing on entrance and separation from 
service.  In other words, evidence of hearing loss is not shown.  
There is also no evidence of record showing sensorineural hearing 
loss within one year of separation from service.  

However, the Board notes that, although bilateral ear hearing 
loss "disability" for VA purposes was not demonstrated in 
service, the Veteran can establish service connection on the 
basis of post-service evidence of a nexus between current hearing 
loss and service.  38 C.F.R. § 3.303(d); See Hensley v. Brown, 5 
Vet. App. 155 (1993).  Also, under 38 U.S.C.A. § 1154 (a)(b)(West 
2002), VA is required to consider the Veteran's contentions in 
conjunction with the circumstances of his service.  In this case, 
the Veteran contends that he exposed to loud noise during service 
in Vietnam.  He maintains that he was an infantryman awarded a 
Combat Infantryman's Badge (CIB), and that he worked in mortars.  
Therefore, the Board finds that it would have been consistent 
with the circumstances of the Veteran's service for him to have 
been exposed to noise in service and the provisions of U.S.C.A. § 
1154(a)(b) are for application.   As such, the Board concedes 
that the Veteran was exposed to acoustic trauma in service.

The outcome of this matter therefore rests on whether there is 
competent medical evidence of a nexus between the claimed in-
service injury (acoustic trauma) and the present disease (hearing 
loss).  

In this regard, the October 2008 VA examiner, after an evaluation 
of the Veteran and a review of his claims file, opined that it 
was not at least as likely as not that the Veteran's hearing loss 
was related to military service.  In reaching this determination, 
the examiner noted that after a review of the information, the 
Veteran had normal hearing bilaterally during his military career 
and on separation from service.  She also related that it was her 
opinion that his hearing loss was due to other medical conditions 
after service.  

However, the Veteran testified at his videoconference hearing in 
March 2010, that he was exposed to no acoustic noise trauma 
except in service and that his career after service had been as 
an insurance claims adjuster for over 30+ years wherein he had no 
noise exposure.  Further, his private primary care physician, Dr. 
G.S.T., who had treated the Veteran for a number of years, stated 
that because of the Veteran's daily exposure to bombings in 
service as an Army heavy weapons infantryman, it was his opinion 
that as a result of his Army duties and specifically the noise 
from mortars, this was the cause of his hearing loss.   

Thus, the Board is left to consider the positive opinion from Dr. 
G.S.T. and the negative VA examination opinion.  The Board finds 
that the evidence is at least in equipoise as to whether the 
Veteran's hearing loss is etiologically related to his active 
service, acoustic trauma.  Upon resolution of all reasonable 
doubt in the Veteran's favor, the Board concludes that service 
connection is warranted for bilateral hearing loss.

As to the Veteran's claim for tinnitus, the Veteran has testified 
that he has had tinnitus since service, but has lived with it 
since that time.  He has related that it was recurring and he has 
not been exposed at any other time to any noise exposure, except 
in service.  Again, the October 2008 VA examination report 
indicated that because he had no evidence of tinnitus in service, 
it was less likely than not that his tinnitus was caused by his 
active duty service.  Such was based in part by the examiner's 
observation that the Veteran had denied having tinnitus at an 
earlier May 2007 examination.  However, on closer scrutiny, the 
Board notes that the May 2007 examination report is actually 
silent as to whether or not the Veteran endorsed tinnitus.  The 
question fields are left blank.  This diminishes that overall 
probative value of the October 2008 opinion.  On the other hand, 
his private primary care physician clearly attributes the 
Veteran's tinnitus to his experiences as a combat infantryman in 
service and the noise exposure at that time.  

Tinnitus is, by definition "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually subjective 
in type."  See Dorland's Illustrated Medical Dictionary, 1914 
(30th ed. 2003).  Because tinnitus is "subjective," its 
existence is generally determined by whether or not the Veteran 
claims to experience it.  See Charles v. Principi, 16 Vet. App. 
370 (2002) (for VA purposes, tinnitus had been specifically found 
to be a disorder with symptoms that can be identified through lay 
observation alone.    

In this case, the Veteran was competent to identify tinnitus; and 
it was later, in March 2010, opined by his private physician to 
probably be caused by or a result of military service.  Finding 
the evidence of record in relative equipoise, accordingly, the 
Board will resolve the benefit of the doubt in favor of the 
Veteran in this case as the law requires and grant service 
connection for tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened.  

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


